Shea, J.
Appellees vigorously assail the brief filed by appellants as not conforming to Rule 22 of this court. It is urged that no statement of the record is set out in appellants’ brief; that neither the complaint nor the substance thereof is set out; that neither the judgment nor the substance thereof is set out; that neither the motion and reasons for a new trial, nor the filing thereof are set out either in form or in substance. It is urged that no objection or exception is set out as having been made or taken to any ruling of the court, and that no evidence offered and rejected, or admitted over objection, or the evidence offered, or the evidence excluded, or the ruling of the court thereon, or appellants’ exception thereto is set out.
1. It appears from the briefs that the cause was tried upon an amended complaint. Neither the amended complaint nor the substance thereof is set out in the brief. Neither the motion for a new trial nor the substance thereof is set out in the brief. It is not indicated in the brief that any exceptions were taken to the ruling of the court on the admission or exclusion of evidence. No testimony of the separate witnesses showing that any objection or exception was made to the admission or rejection of such testimony, or the ruling of the court thereon is set out in the brief. An examination of the points and authorities set out in appellants’ brief discloses that they rely almost entirely on the failure of the evidence to sustain the finding and decision of the court, but we are unable to determine from appellants’ brief whether such an error was assigned in the motion for a new trial. Appellees have supplied none of the omissions, and wholly refuse to argue the merits of the case, relying upon the enforcement of Rule 22. It has been frequently and recently decided that this court can not consider a ease upon its merits where the brief fails to conform substantially to the rules in the manner pointed out.
*2052. *204The Supreme Court in the case of Pry v. Ramage (1911), 176 Ind. 446, 96 N. E. 385, quotes with approval the follow*205ing language from the case of Schreiber v. Worm (1904), 164 Ind. 7, 10, 72 N. E. 852: “The reason and purpose of the rule is to enable each of the five judges of the court to examine every question presented in each case, and to form an opinion upon it without removing the record from the hands of the judge to whom it has been distributed. When the rule was adopted, it was believed that it would insure a thorough and satisfactory investigation of every case by all the judges, and, where briefs are carefully prepared in accordance with its requirements, the results have been found fully commensurate with the benefits anticipated when the rule was adopted.” See, also, Kramer v. Fishback (1913), 180 Ind. 178, 181, 102 N. E. 831; Lagle v. Moneyweight Scale Co. (1913), 180 Ind. 463, 464, 103 N. E. 100; Kaufman v. Alexander (1913), 180 Ind. 670, 672, 103 N. E. 481; Bennett v. Root Furn. Co. (1911), 176 Ind. 606, 96 N. E. 708; Carmody v. State (1912), 178 Ind. 158, 98 N. E. 870; Ellis v. State (1913), 180 Ind. 270, 101 N. E. 626; Harrah v. Dyer (1913), 180 Ind. 229, 242, 102 N. E. 14. The enforcement of these rules may appear to be unduly harsh at times, but they are of long standing, and have been declared to have the force of law, and this. court is bound by them as well as by the decided cases.
Judgment affirmed.
Note. — Reported in 108 N. E. 18. See, also, under (1) 2 Oye. 1013, 1014; (2) 11 Cyc. 742.